                                                                      USDC
                 Case 1:19-cr-00862-VEC Document 407 Filed 06/09/21 Page 1 ofSDNY
                                                                              2

MEMO ENDORSED                             LAW OFFICES OF
                                      STEPHEN TURANO
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                    ______
                                                                      DATE FILED: 

                                             sturano@turanolaw.com

   275 MADISON AVENUE                                                                            60 PARK PLACE
   35TH FLOOR                                                                                         SUITE 1101
   NEW YORK, NY 10016                                                                          NEWARK, NJ 07102
          _____                                                                                      ______

   TEL (917) 974-1781                                                                           TEL (973) 648-6777
   FAX (212) 208-2981                                                                           FAX (212) 208-2981
                                                                                                      ______

                                                                                     REPLY TO NEW JERSEY OFFICE


                                              June 6, 2021

  By ECF
  The Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  Thurgood Marshall U.S. Courthouse
  40 Foley Square
  New York, NY 10007

          Re:      United States v. Velez
                   19 Cr. 862 (VEC)

  Dear Judge Caproni:

          I represent Raimundo Nieves in the above-referenced matter. I am currently on trial in United
  States v. Narsan Lingala, 19-cr.-110, before the Honorable Freda L. Wolfson in the United States
  District Court, District of New Jersey.

         Accordingly, I request that counsel for Louis V. Fasulo, Esq., counsel for one of Mr. Nieves’s
  co-defendants, be permitted to stand in for me for purposes of the June 10, 2021 conference only. I have
  discussed with Mr. Fasulo and he has consented to this request.



                                                                Respectfully submitted,

                                                                /s/ Stephen Turano

                                                                Stephen Turano
                                                                Attorney for Raimundo Nieves


  cc:     Counsel for the Government (by ECF and email)
            Case 1:19-cr-00862-VEC Document 407 Filed 06/09/21 Page 2 of 2



$SSOLFDWLRQ'(1,('DVPRRW0U1LHYHV VVWDWXVFRQIHUHQFHKDVEHHQDGMRXUQHGWR7KXUVGD\-XO\DW
$06HH2UGHU'NW

SO ORDERED.



                         'DWH-X
                         'DWH-XQH
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
